 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00074 MCE
12                                Plaintiff,            STIPULATION TO CONTINUE DEADLINE FOR
                                                        FILING MOTIONS IN LIMINE AND ORDER
13                         v.
                                                        TRIAL DATE: November 6, 2018
14   CHRISTIAN ESPINOZA PATINO,                         TIME: 9:00 a.m.
                                                        COURT: Hon. Morrison C. England, Jr.
15                               Defendant.
16
17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, the deadline to file motions in limine in this matter was October 16,

21 2018. Oppositions to those motions in limine were required to be filed by October 23, 2018. Replies
22 were ordered to be filed by October 29, 2018.
23          2.     By this stipulation, the parties now move to continue the deadline to file motions in

24 limine to October 23, 2018 and to continue the deadline to file oppositions to those motions in limine to
25 October 26, 2018.
26          3.     The parties request that the deadline for filing replies to those motions in limine remain

27 October 29, 2018, and that the hearing on motions in limine remain scheduled for November 1, 2018, at
28 10:00 a.m., as previously ordered.

      STIPULATION CONTINUING DEADLINES TO FILE          1
30    MOTIONS IN LIMINE AND OPPOSITIONS
 1          IT IS SO STIPULATED.

 2
 3
     Dated: October 11, 2018                                 MCGREGOR W. SCOTT
 4                                                           United States Attorney
 5
                                                             /s/ SHEA J. KENNY
 6                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
 7
 8
     Dated: October 11, 2018                                 /s/ LEXI NEGIN
 9                                                           LEXI NEGIN
10                                                           Counsel for Defendant
                                                             CHRISTIAN ESPINOZA
11                                                           PATINO

12

13
14                                                   ORDER

15          It is hereby ordered that the deadline to file any motions in limine is continued to October 23,

16 2018. The deadline to file any opposition(s) to those motions in limine is continued to October 26,
17 2018. As previously ordered, any reply(ies) shall be filed in one document by October 29, 2018.
18 Hearing on motions in limine is scheduled for November 1, 2018, at 10:00 a.m. in courtroom 7.
19          IT IS SO ORDERED.

20 Dated: October 15, 2018
21
22
23
24
25
26
27
28

      STIPULATION CONTINUING DEADLINES TO FILE           2
30    MOTIONS IN LIMINE AND OPPOSITIONS
